Citation Nr: 0713978	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-33 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1952 to November 
1954. 

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO denied service connection for hypertension.  


FINDINGS OF FACT

1.  There is no competent evidence that the veteran's 
hypertension preexisted service. 

2.  The veteran's hypertension is not related to service, and 
did not first manifest during service or within a year of 
separating from service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by active 
service, and may not be so presumed.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In order to establish service connection, three elements must 
be established.  There must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  38 C.F.R. § 3.303 (2006); see also 
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in examination reports 
are considered as noted.  38 U.S.C.A. § 1111; 38 C.F.R. 
§ 3.304(b).  When determining whether a defect, infirmity, or 
disorder is "noted" at entrance into service, supporting 
medical evidence is needed.  Crowe v Brown, 7 Vet. App. 238 
(1994).  The Court has held that lay statements by a veteran 
concerning a preexisting condition are not sufficient to 
rebut the presumption of soundness.  See Gahman v. West, 13 
Vet. App. 148, 150 (1999).  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  The claimant is not 
required to show that the disease or injury increased in 
severity during service before VA's duty under the second 
prong of this rebuttal standard attaches.  VAOPGCPREC 3-2003; 
see also Wagner v. Principi, 370 F.3d 109 (Fed. Cir. 2004).  

Factual Background

The veteran seeks service connection for hypertension, which 
he contends preexisted service and was aggravated by active 
service.  He states that he experienced headaches, blurred 
vision, heart palpitations, and hearing loss after combat 
missions.  He believes the aforementioned symptoms were 
exacerbations of his preexisting hypertension.  In support of 
his claim, he submits an August 2004 lay statement from his 
sister-in-law.  She attests that she was aware of the 
veteran's personal and familial history of hypertension prior 
to active service.  The veteran has also submitted an August 
2004 lay statement from a life-long friend, who also related 
knowledge of the veteran's history of hypertension before 
entering active service.  

The veteran's December 1951 pre-induction examination 
indicates his vascular system was normal.  His blood pressure 
was 148/78.  A notation on the pre-enlistment examination 
indicates the veteran was hospitalized for hypertension in 
December 1951; however, diagnostic testing for hypertension 
was negative.  The veteran did not complain of or seek 
treatment for symptoms of high blood pressure or hypertension 
during active service.  His November 1954 separation 
examination reveals a normal vascular system.  His blood 
pressure was 160/70.

The veteran underwent a VA medical examination in March 1955.  
He did not complain of hypertension, and his blood pressure 
was 130/90.  The veteran was hospitalized for an unrelated 
medical condition in July 1955.  His blood pressure was 
144/84.  The medical evidence of record does not reflect a 
diagnosis of or treatment for hypertension within one year of 
separation from service.  

In January 2007, the veteran's claims folder was submitted to 
a VA cardiologist for an opinion regarding whether 
hypertension is related to service.  After review of the 
claims file, including service medical records, VA medical 
records, and lay statements submitted by the veteran; the 
cardiologist explained that the veteran's blood pressure 
readings in service were considered to be normal variants.  
The cardiologist noted that the readings may have reflected 
stress-induced elevations.  The cardiologist concluded that 
although the veteran's blood pressure readings were 
considered the upper limit of normal, there is no clear and 
unmistakable evidence that hypertension existed prior to 
active service.  Further, the cardiologist concluded that 
there was no permanent worsening of the veteran's clinical 
status during his military service.  Finally, the 
cardiologist concluded that the veteran's hypertension did 
not develop until more than one year after service.

Analysis

The veteran's blood pressure was measured and he was 
hospitalized to reach a definitive diagnosis of hypertension 
at induction into service.  On examination, tests for 
hypertension were negative.  Thus, service medical records do 
not reflect a diagnosis of hypertension at induction into 
service.  Further, hypertension is not shown by clear and 
unmistakable evidence to have existed prior to service.  
Although the veteran has reported a history of hypertension 
throughout his lifetime; neither his lay statements nor the 
statements of his sister-in-law and friend are sufficient to 
rebut the presumption of soundness.  In addition, a VA 
cardiologist concluded that there is no clear and 
unmistakable evidence that hypertension existed prior to 
service.  Thus, the presumption of soundness at induction 
into service has not been rebutted.

While the Board assumes that there is a current diagnosis of 
hypertension, the veteran has not submitted evidence of 
service incurrence.  The veteran was in sound condition at 
induction into service and diagnostic tests performed to 
detect hypertension were negative.  He did not complain of or 
seek treatment for hypertension during service.  Hypertension 
was not noted at separation from service.  The veteran's 
blood pressure at separation was within normal limits.  The 
only competent medical opinion as to onset is the 
cardiologist's opinion that puts the onset of the veteran's 
hypertension after the one-year presumptive period of 
38 C.F.R. § 3.309.

The sincerity of the veteran's belief that his hypertension 
is related to service is not in question.  However, a 
layperson is not competent to opine on matters requiring 
medical knowledge, such as whether his current condition is 
related to an incident or injury during service.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The criteria for a grant 
of service connection have not been met.  Further, 
hypertension was not diagnosed within the year after 
separating from service, thus, service incurrence may not be 
presumed.  38 C.F.R. § 3.309(a).  The preponderance of 
evidence is against the claim, the "benefit of the doubt 
rule" does not apply, and the claim for service connection 
for hypertension must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Duty to Notify and Assist

Duty to Notify: Regarding VA's duty to inform the veteran of 
the evidence needed to substantiate his claim, the RO 
notified him of the information and evidence needed to 
establish entitlement to service-connection in correspondence 
dated December 2003 by informing him of the evidence he was 
required to submit, including any evidence in his possession, 
and the evidence that the RO would obtain on his behalf.  
Because service connection has been denied, any question as 
to the appropriate effective date is moot, and there can be 
no failure-to-notify prejudice to the veteran.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006). 
Duty to Assist: Regarding the duty to assist the veteran in 
obtaining evidence in support of his claim, the RO obtained 
his service medical records, VA medical records, and obtained 
a VA medical opinion in January 2007.  Although the veteran 
submitted a February 2004 Authorization and Consent for 
Records form, the veteran requested that VA obtain records 
not relevant to his claim for hypertension.  Further, the 
veteran did not give sufficiently specific dates with which 
to search the records of the North Point VA medical center.  
The veteran was not afforded a VA examination in connection 
with the claim and the Board finds that such an examination 
is not necessary.  The evidence of record does not reflect 
evidence of an incident or injury in service.  The veteran 
has not indicated the existence of any other evidence that is 
relevant to this appeal.  The Board concludes that all 
relevant data has been obtained for determining the merits of 
this claim and that no reasonable possibility exists that any 
further assistance would aid him in substantiating this 
claim. 


ORDER

Entitlement to service connection for hypertension is denied. 




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


